Citation Nr: 1428651	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-40 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss, prior to June 8, 2013, and in excess of 10 percent thereafter.

2. Entitlement to service connection for idiopathic cardiomyopathy, to include as secondary to herbicide exposure.

3. Entitlement to service connection for atrial fibrillation, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for bilateral lower extremity pain and swelling, to include as secondary to herbicide exposure.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for idiopathic cardiomyopathy, atrial fibrillation, peripheral neuropathy of the bilateral lower extremities, and pain and swelling of the peripheral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On May 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to a compensable rating for bilateral hearing loss, prior to June 8, 201, and in excess of 10 percent thereafter is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to a compensable rating for bilateral hearing loss, prior to June 8, 2013, and in excess of 10 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss, prior to June 8, 2013, and in excess of 10 percent thereafter is dismissed.


REMAND

With regard to the remaining issues, the Board determines that a remand is necessary to allow for further development of the remaining claims.  Initially, the Board observes that the October 2013 supplemental statement of the case reflects review of electronic treatment notes for the period from June 27, 2006 to September 30, 2013 from the Des Moines VA Medical Center (VAMC) and Hines VAMC.  It appears that some of these records may be in the claims file, and the VA treatment records in the file are dated as recently as January 2014.  However, there also appear to be gaps in the records; for instance, the earliest VA treatment note in the file is dated in January 2007.  Further, the record reveals that the Veteran has received treatment at the Iowa City VAMC, in addition to the facilities in Des Moines and Hines, but the only treatment notes from that facility are dated from November 2010 to December 2010.  Therefore, all outstanding VA treatment records for the Veteran from the Des Moines, Hines, and Iowa City VAMCs must be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The record also reflects that the Veteran receives private treatment for his cardiac disabilities.  Thus, the Veteran should be asked to identify any outstanding, relevant private treatment records and to authorize VA to obtain them on his behalf or to submit them directly.

In addition, the Board determines that the opinions with regard to the etiology of the Veteran's cardiac disabilities and lower extremity peripheral neuropathy and swelling are inadequate.  There are multiple VA opinions of record, but none adequately addresses the question of aggravation.  A March 2013 VA examiner indicated that the Veteran's cardiac disabilities were aggravated by his diabetes mellitus, but in May 2013, she stated that she had been mistaken.  She provided no rationale in support of either statement.  She also opined that the Veteran's peripheral neuropathy was not aggravated by the diabetes mellitus, but again did not provide a rationale for the opinion.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, additional VA examinations should be scheduled to assess the etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private treatment records not already associated with the claims file and complete a VA Form 21-4142, Authorization and Consent to Release Information to VA so that VA may obtain them on his behalf.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2. Associate with the claims file all treatment notes for the Veteran dated from June 2006 to the present from the Des Moines, Hines, and Iowa City VAMCs and all associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for another VA examination to assess whether the Veteran's cardiac disabilities and disabilities of the lower extremities have been aggravated by his service-connected diabetes mellitus.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's idiopathic cardiomyopathy was aggravated by his service-connected diabetes mellitus? 

Is it at least as likely as not (50 percent probability or more) that the Veteran's atrial fibrillation was aggravated by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the bilateral lower extremities was aggravated by his service-connected diabetes mellitus? 

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremities pain and swelling was aggravated by his service-connected diabetes mellitus? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered. 

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


